DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  It is difficult, if not impossible, to clearly determine what the claims encompass, what steps must be carried out to meet the limitations and what applicant regards as the invention.  
	Examples of claim language that are indefinite include, but are not limited to:
In claim 1: “fixing a dormant stem cell for feeding the single type of dormant stem cell…and fixing the dormant stem cell to the bottom of the first culture container.  This step appears to recite “fixing” as the step, but also includes “feeding” and then has a substep of “fixing” – making unclear exactly what is encompassed in this “fixing” step.  As the skilled artisan would not immediately understand “fixing” in reference to cell culture (it appears to mean placing a cell in a cell culture container, feeding the cell and allowing it to attach), it is 
“culturing a dormant stem cell for culture the dormant stem cell fixed…”  Again, is culturing the step, what does “for culture the dormant stem cell” within the culturing step mean and why is “fixed” being recited?
“culturing a dormant stem cell…proliferating and activating the dormant stem cell until…and transforming  the dormant stem cell into the single type of activated stem cell.”  It is unclear what steps/substeps are required – does culturing include (1) culturing, (2) proliferating, (3) activating, and (4) transforming?  What does each of these actions encompass?  Are proliferating, activating and transforming substeps of the culturing step?  What exactly is the action taken to activate and transform?  A skilled artisan recognizes the terms “culturing” and “proliferating” within the art and applicants are adhering to this understanding of these terms.  But the skilled artisan does not inherently know what “activating” or “transforming” stem cells is?  Is this something that passively occurs as a result of culturing, during proliferation?  Or is action required, and, if so, what is that action?  Applicant’s specification does not remedy this confusion – the background (para. [0002]) indicates that “conventionally disclosed” is a stem cell method where low power laser irradiation is used to active stem cells in a medium. The specification then states that low temperature preservation of stem cells results in a dormant state with low activity, “thereby inevitably subjecting such dormant stem cells to an activation process…” (para. [0004]). This would seem to indicate that any dormant stem cell (such as a cryopreserved cell) is “activated” 
The dependent claims do not remedy the indefiniteness of independent claim 1, as they generally add additional (and oftentimes confusing) limitations rather than clarifying the indefiniteness of claim 1.  
More specifically, claim 2 specifies the medium added in the culturing step, but does not rectify the indefiniteness noted in the culturing step and includes confusing language itself (e.g. “…after fixing the dormant stem cell to the bottom of the first culture container by the step of fixing a dormant stem cell” – how is after fixing…by the step of fixing? 
Claim 3 adds limitations to the fixing step, including temperature, tilt angle of container and how to determine when the cell is fixed.  In addition to the difficult to follow language, the claim recites that deformation of the dormant cell is observed every 1-2 hours for 12-24 hours and when the dormant cell is deformed to a predetermined plane shape (which is?) then it meets the definition of being “fixed”.  Is the observation a passive step (e.g. can the method be practiced if the observation every 1-2 hours does not occur?) or is it a required, active step?
Claims 4 and 9 add the limitation that the dormant cell is approximately circular and deforms to a flat shape; however, this claim is circuitous, and confusing.
Claims 5, 8 and 10 clarify the target total area and culture time to achieve it.  Again, these claims are circuitous and confusing.

Similar to claim 6, claim 7 appears to be directed to repeating the process of culturing by feeding with conditioned medium.  Claim 7 has the same issues as claim 6 with respect to its language.
Claim 11 appears to add an additional limitation to the conditioned media – that is contains a metabolite secreted from the stem cell of interest.  Again, the clarity of this claim must be resolved to be definite.
Claim 12 recites many additional steps directed to making the conditioned medium.  The claim suffers from the same lack of clarity noted in independent claim 1.  
Claim 13, in addition to not being written in standard English format, further recites that the conditioned medium (“culture product liquid”) is obtained by extracting a single second stem cell from a fourth culture container.  This does not make sense, as extraction of a cell does not result in a liquid.  
Claim 14 recites “these stem cells” in line 2.  The proper antecedent basis is “the stem cells”.  
Conclusion
The claims have been determined to be unsuitable for examination due to the issues with indefiniteness described above.  Applicants inventive concept appears to be obtaining dormant (cryopreserved/stored) bone marrow stem cells, placing the stem cells in a culture vessel and feeding the cells a medium comprising a conditioned medium and culturing the stem cells until the cells proliferate and become adherent cells, thereby activating the stem cells, wherein the conditioned medium is autologous conditioned medium obtained prior to storing the stem cells. 
 The following prior art is made of record and considered to be pertinent to applicants’ disclosure:
Penfornis & Pochampally, “Isolation and Expansion of Mesenchymal Stem Cells/Multipotential Stromal Cells from Human Bone Marrow” (Methods of Mol. Biol., 2011) generally teaches placing stem cells in a culture container, adding growth medium, and culturing cells until they become adherent. Specific limitations taught include passaging at when confluent, culturing at a tilt angle and the extraction of stem cells from bone marrow.  
Catinieaux et al. (PLoSOne, 2013) generally teaches that conditioned medium from mesenchymal stem cells is therapeutically useful for treating spinal cord injury.
Gnecchi and Melo (Stem Cells in Regenerative Medicine: Methods and Protocols, 2009) generally teach expansion of bone marrow mesenchymal stem cells (entire article), and specifically teach that these stem cells can be used to make conditioned medium, which is useful for different in vitro and in vivo assays, including “proliferation assays” (pg. 289, Fig. 18.2).  

Sun et al. teach that conditioned medium from bone marrow mesenchymal stem cells (MSCs) is useful for cell therapy and regenerative medicine, and that osteoblasts treated with MSCs conditioned medium suppressed their proliferation and transiently retarded differentiation.
None of the references teach bone marrow MSC conditioned medium as a useful component in medium used to culture post-cryopreserved MSCs, e.g. “autologous conditioned medium”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632